Title: To John Adams from Thomas Boylston Adams, 10 April 1801
From: Adams, Thomas Boylston
To: Adams, John



Dear Sir.
Philadelphia 10th: April 1801.

I enclose for your perusal two of the latest letters received by me, from my Brother; although the last contains a conditional injunction, against the communication of it, to you, I am Sure it will gratify your feelings, to discover the Spirit, which dictated So much solicitude, on your account. That he should have felt all the anxiety, which he describes, both as it concerned the public & yourself, was very natural, but it is to me a Source of pride and comfort, that the rods of power, has passed from your hands, without a murmur, & I confidently believe, without a pang. The conduct, which Plutarch ascribes to Demosthenes, & which he makes a theme of commendation, has been practised by you, from early life; “he made it his business to do that, which he thought most profitable for the Commonwealth;” and (say’s Plutarch) “I think, that he who would be accounted a man of fortitude & fit for Government, Should attend always to the common good and neglect his own private calamities & affairs, when they come into competition with the public.” “You shall arrive at the Summit of glory,” Said the Delphic Oracle to Cicero, “by making your own genius and not the opinion of the people, the guide of your life.” It were vain to expect, devotion like this, in our general intercourse with the world, but that examples of it have existed, the annals of our own times, will, one day or other, testify to posterity.
I beg the favor, that these letters may be Seasonably returned to me, & with best love & duty to my mother & all friends, I am Dear Sir / Your Son
T B Adams—